242 Ga. 736 (1978)
251 S.E.2d 298
GLASS
v.
GLASS.
34137.
Supreme Court of Georgia.
Submitted October 13, 1978.
Decided December 5, 1978.
Rehearing Denied December 19, 1978.
Surrett, Thompson, Bell, Choate & Walker, John C. Bell, Jr., for appellant.
Harris, McCracken, Pickett & Jackson, William R. McCracken, for appellee.
PER CURIAM.
Carl Glass, formerly husband of appellee Elydia A. Glass, appeals from an order of the Richmond County Superior Court which awarded Mrs. Glass support monies, attorney fees, and periodic alimony.
His three enumerations of error all assert that the court had no personal jurisdiction over him which would support an in personam judgment. Mrs. Glass acknowledges that he is a nonresident of Georgia. However, Mr. Glass filed a traverse to her prejudgment garnishment proceeding instituted in this same case; he appeared at the courthouse when the traverse was heard, and though he had earlier been served by publication, Mrs. Glass served him again personally at the courthouse.
Mr. Glass argues here that his presence in the state was solely to defend this action, thus rendering the service invalid. This, of course, raises a fact issue.
The trial court held a hearing on Mr. Glass' motion to dismiss the complaint and quash the service, following which the court found as a fact that personal service had been legally perfected. Mr. Glass challenges this conclusion, but in his notice of appeal he stated that "A transcript of evidence will not be filed for inclusion in the record on appeal."
Lacking a transcript of the evidence considered by the trial court, we must assume that his findings of fact were supported by the evidence. Mr. Glass has, therefore, *737 failed to show error in the trial court's ruling that the facts adduced at the hearing showed that service was not improper for any reason alleged. The judgment against Mr. Glass must stand.
Judgment affirmed. All the Justices concur.